Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                             FILED
                                                           Nov 26 2012, 8:51 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.                                CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

L. DON GALLAWAY, JR.                              MARK R. REGNIER
Marion, Indiana                                   Bingham Farrer & Wilson
                                                  Elwood, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JACK MARSHALL,                                    )
                                                  )
       Appellant-Respondent,                      )
                                                  )
               vs.                                )    No. 27A05-1201-DR-52
                                                  )
BETH MARSHALL,                                    )
                                                  )
       Appellee-Petitioner.                       )
                                                  )


                       APPEAL FROM THE GRANT CIRCUIT COURT
                        The Honorable David A. Happe, Special Judge
                              Cause No. 27C01-0505-DR-311


                                       November 26, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Jack Marshall (“Husband”) appeals the trial court’s decision in favor of his

former wife, Beth Marshall (“Wife”). Husband raises numerous claims related to the trial

court’s resolution of property-division and child-support issues. Husband has waived his

property-division claim by failing to challenge the order underlying it.      As to the

preserved child-support issues, we find that the trial court did not err by modifying

Husband’s child-support obligation or in its treatment of extracurricular and

extraordinary educational expenses. We also conclude that the trial court did not err by

awarding attorney’s fees to Wife. We affirm.

                              Facts and Procedural History

       Husband and Wife married in 1990, and two children were born of the marriage.

Wife filed for divorce in 2005. Three years later, while dissolution proceedings were

ongoing, Husband and Wife entered into a marital settlement agreement that resolved the

parties’ child custody, child support, and property-division issues.

       The parties agreed that while they would share legal custody, Wife would have

physical custody of the children. Husband was to pay $200 per week in child support.

Appellant’s App. p. 97. The agreement also provided that “Husband and Wife shall in

good faith consult one another regarding extracurricular activities of the children,

including expenses for school[-]sponsored extracurricular activities, and agree to divide

said mutually agreeable expenses equally.” Id. at 99.

       The parties’ pensions, including Husband’s Public Employees’ Retirement Fund

(“PERF”) annuity account, were to be divided as follows:


                                             2
         Pension Plans. Wife shall retain possession of her pension plan through
         George Junior Republic. Husband shall retain possession of his pension
         plan through Marion Steel. Wife shall receive through a Qualified
         Domestic Relations Order [“QDRO”] fifty-percent (50%) of Husband’s
         PERF-annuity savings accounts of May 1, 2005 ($11,000.00 to [Wife]).
         Attorney for [Wife] is to prepare and file the QDRO within 60 days of this
         Order.

Id. at 100 (formatting altered) (emphasis added). Modification of the agreement was only

permitted upon the parties’ joint, written consent, although issues related to child

custody, parenting time, and child support were exempt from this provision. Id. at 96.

The dissolution court approved and incorporated the agreement into the dissolution

decree and dissolved the parties’ marriage on September 15, 2008.

         In the years that followed, the parties repeatedly sought court intervention to settle

their disputes.    Within a year of the final settlement being approved by the court,

Husband filed a motion to modify his child-support obligation. In July 2009, Wife filed a

Trial Rule 60(B) motion for relief from judgment regarding Husband’s PERF annuity

account, as PERF had rejected the QDRO.

         On September 22, 2009, the trial judge at the time, the Honorable Fredrick

Spencer, granted Husband’s request to reduce his child-support obligation from $200 to

$115 per week and also granted his request for attorney’s fees. However, three days

later, on September 25, the trial court entered a new order sua sponte, reinstating

Husband’s $200 per-week child-support obligation and denying his request for attorney’s

fees. Judge Spencer then retired, and the Honorable Dean Young was appointed special

judge.




                                               3
      In November 2009, Special Judge Young granted Husband’s motion to correct

error, reinstating the September 22 order and setting Husband’s child-support obligation

at $115 per week. Wife then filed her own motion to correct error, which Special Judge

Young denied. He did, however, grant Wife’s motion for a change of judge, and in

February 2010, the Honorable David Happe was appointed special judge.

      Wife filed a notice of appeal on February 3, 2010, but it was dismissed by this

Court. Id. at 124. On July 20, 2010, Wife filed a “Motion to Modify or Clarify.” Id. at

125. In her motion, Wife explicitly sought to modify or clarify the court’s orders as to

Husband’s child-support obligation, as well as extracurricular and educational expenses.

Wife also sought attorney’s fees. Id. at 125-27.

      Four evidentiary hearings followed. The first was held on October 6, 2010, and

focused on Wife’s request that the parties’ son attend acting camp in Los Angeles,

California. The following day, the trial court entered an order granting Wife’s request

and directing the parties to pay proportional shares of the $1365 camp fee.         See

Appellee’s App. p. 11. A second hearing was held on November 22, 2010, at which the

parties discussed Husband’s PERF annuity account and Wife’s July 2009 Trial Rule

60(B) motion for relief from judgment. At this hearing, the parties informed the court

that PERF had rejected the QDRO prepared by Wife because of a statutory provision

prohibiting the assignment or alienation of benefits, making it impossible for Wife to

receive her portion of Husband’s PERF annuity account as provided in the settlement

agreement.1


      1
          See Ind. Code §§ 5-10.3-8-9, 10.
                                             4
       On December 10, 2010, the trial court entered an order acknowledging the PERF

problem: “[A]t the time of dissolution, Husband ha[d] a vested PERF which included a

defined[-]benefit pension and annuity savings account. $11,000 of Husband’s PERF

annuity savings plan was to have been set over to Wife by a [QDRO]. The parties agree

that this was not possible under Indiana law.” Id. at 15-16.

       Ten days later, on December 20, the court entered another order addressing the

PERF issue. The court explained that

       The parties intended to evenly divide Husband’s PERF annuity savings
       account balance by [QDRO]. By mutual mistake, the parties thereby
       agreed to a division that was impossible to effectuate. To leave the parties
       in their current posture without relief would work an injustice on Wife, and
       in comparison to the parties’ intent expressed in the Settlement Agreement,
       grant a windfall to Husband.

Id. at 18-19 (formatting altered). Noting that Wife had timely filed her July 2009 Trial

Rule 60(B) motion for relief from judgment, it granted the motion, ruling that “[T]he

Decree and Settlement Agreement in this action should be modified to evenly divide the

value of Husband’s PERF Annuity Savings Account . . . .” Id. at 19 (emphasis added).

The court instructed the parties to negotiate an agreeable way to effectuate this division.

Id.

       In March and August 2011, the court held hearings on the outstanding issues

raised in Wife’s motion to modify or clarify—Husband’s child-support obligation,

extracurricular and extraordinary educational expenses, and attorney’s fees. Wife asked

that Husband’s child-support obligation be returned to the original $200 per week, or, in

the alternative, be increased. She also claimed that Husband had secured a reduction in

his obligation, from $200 to $115 per week, by providing false financial information to

                                             5
the trial court in 2009. Wife also asked that the court order Husband to pay certain

extracurricular and educational expenses for the children, including the purchase of a

laptop for the parties’ son, a freshman at Indiana University. Finally, Wife requested

$12,340 in attorney’s fees.

       The trial court granted Wife’s requests in January 2012, with detailed findings of

fact and conclusions of law accompanying its order. Although the trial court rejected

Wife’s argument that the $115 per-week support order was based on false information

given by Husband, it nonetheless modified Husband’s child-support obligation,

increasing it to $240 per week. Appellant’s App. p. 41-42. The court explained that

pursuant to Indiana Code section 31-16-8-1, there had been a significant and continuing

change of circumstances rendering the previous support order unreasonable. Id. That is,

the parties’ “incomes were no longer consistent with the income figures previously found

by Special Judge Spencer,” the children’s needs, including extracurricular involvement,

had increased, Husband had resumed work for a former employer, and Husband’s

“personal financial situation had improved due to his filing for personal bankruptcy

protection.” Id.

       The trial court also identified at least five instances in which Wife had to seek

court intervention or respond to later-dismissed motions filed by Husband, and incurred

additional legal fees as a result. Id. at 36-39. The trial court ordered Husband to pay

$7000 in attorney’s fees to Wife, noting that “Husband makes significantly more than

Wife,” and had discharged a number of his debts in 2010 by filing bankruptcy. Id. at 42.

As to another disputed issue, educational expenses, the trial court found as follows:


                                             6
         [A]s an extraordinary educational expense, [the parties’ son] is in need of a
         Mac Book Pro computer, and the cost of the same is [$3190]. The court
         finds that [son] has paid [$1000] of that expense from a graduation gift
         from [Husband.]

Id. at 40-41. The court apportioned the remaining cost of the laptop to each party:

$1467.30 to Husband and $722.70 to Wife. Id. at 41. The court also ordered that the

parties were to split the cost of the son’s modeling expenses evenly, per the terms of the

settlement agreement, but in the future, each parent would pay pro rata shares of any

extracurricular expenses in accordance with the Indiana Child Support Guidelines.

         Finally, the trial court resolved the PERF issue.      The court ordered that the

$11,000 which was to be paid to Wife from Husband’s PERF annuity account would

instead come from Husband’s Marion Steel pension. Id. at 42.

         Husband now appeals.

                                  Discussion and Decision

         On appeal, Husband contends that the trial court erred in its treatment of his PERF

annuity account. Husband also argues that the court erred by modifying his child-support

obligation. Finally, Husband claims that the court erred by ordering him to pay certain

extracurricular and extraordinary educational expenses and awarding attorney’s fees to

Wife.

         Here, the trial court entered detailed findings of fact and conclusions of law.

When reviewing judgments with findings and conclusions, we “shall not set aside the

findings or judgment unless clearly erroneous, and due regard shall be given to the

opportunity of the trial court to judge the credibility of the witnesses.” Ind. Trial Rule

52(A).     An appellate court is not to reweigh the evidence or reexamine witness

                                              7
credibility, and the evidence should be viewed most favorably to the judgment. Best v.

Best, 941 N.E.2d 499, 502 (Ind. 2011). “Findings are clearly erroneous only when the

record contains no facts to support them either directly or by inference.” Id. (citations

omitted). Deference to our trial courts, particularly in family-law matters, “is warranted

because of their unique, direct interactions with the parties face-to-face, often over an

extended period of time.” Id.

                                I. PERF Annuity Account

      Husband challenges the trial court’s treatment of his PERF annuity account,

specifically its order that Wife’s share of this account be paid from his Marion Steel

pension. Husband contends that the trial court impermissibly modified the parties’

settlement agreement when it made this award. Wife argues that Husband has waived

this claim by failing to timely challenge the trial court’s initial order modifying the

settlement agreement and ruling that Wife was to receive her portion of Husband’s

PERF annuity account from a new source.

      Husband challenges the trial court’s January 2012 order that Wife’s portion of his

PERF annuity account be paid from his Marion Steel pension. See Appellant’s Br. p. 14.

While the January 2012 order does discuss Husband’s PERF annuity account, this

reference is derivative of the December 20, 2010, order, which clearly modified the

settlement agreement and found that Wife was entitled to receive her portion of

Husband’s PERF annuity account from a new, unnamed source. See Appellee’s App. p.

19 (“[T]he Decree and Settlement Agreement in this action should be modified to evenly

divide the value of Husband’s PERF Annuity Savings Account . . . .”) (emphasis added).


                                            8
Although the trial court also instructed the parties to negotiate a method of effectuating

this award, thus not entirely disposing of the issue, this makes no difference. The

December 20, 2010, order expressly modified the settlement agreement and ruled that

Wife would receive her portion of Husband’s PERF annuity account from another

source. If Husband believed this was error, he should have sought Trial Rule 60(B)

relief from judgment or appealed the order.                He did neither, and now attempts to

circumvent this failure by challenging the trial court’s January 2012 order, which simply

reiterated and expanded upon the December 20 order. He cannot do so. Husband has

waived his challenge to the trial court’s modification of the settlement agreement.2

                                   II. Child-Support Modification

        Husband next contends that the trial court erred by modifying his child-support

obligation because the court based the modification on a ground not raised by Wife.

Thus, according to Husband, the court’s “modification of the child[-]support order was

without sufficient notice to [Husband] and an abuse of discretion.” Appellant’s Br. p.

16. We cannot agree.

        Wife’s motion was titled “Motion to Modify or Clarify.” Appellant’s App. p. 125.

In this motion, Wife explicitly sought to modify or clarify the court’s orders as to

support for the children, including extracurricular and educational expenses. Id. at 125-

27. Therefore, the motion itself put Husband on notice that Wife sought to modify his


        2
         We would affirm the trial court’s modification of the settlement agreement even if Husband had
not waived the issue. Wife timely filed a Trial Rule 60(B) motion for relief from judgment. And, as
shown by the evidence and explained by the trial court, relief was warranted due to impossibility of
performance—Husband’s PERF annuity account was not subject to division as the parties had agreed.
See Ind. Code §§ 5-10.3-8-9, 10. As the court explained, failing to grant relief would result in a windfall
to Husband and would be against the equal-division intent of the parties.
                                                    9
child-support obligation. Additionally, two evidentiary hearings on Wife’s motion, held

in March and August 2011, were devoted solely to child-support issues. This was

sufficient to put Husband on notice that Wife was attempting to modify his child-support

obligation.

       Yet Husband claims that he believed his child-support obligation could increase

only if Wife convinced the trial court that he had submitted false financial information at

a 2009 hearing that resulted in a decrease in his obligation. He claims he was unaware

that the trial court might increase his obligation under Indiana Code section 31-16-8-1,

which provides that a child-support order may be modified only:

       (1) upon a showing of changed circumstances so substantial and continuing as to
           make the terms unreasonable; or

       (2) upon a showing that:
             (A) a party has been ordered to pay an amount in child support that
             differs by more than twenty percent (20%) from the amount that
             would be ordered by applying the child support guidelines; and

              (B) the order requested to be modified or revoked was issued at least
              twelve (12) months before the petition requesting modification was
              filed.

Ind. Code § 31-16-8-1. However, Husband presented extensive evidence relevant to the

statute—a large volume of documents showing his current and past income, including

bankruptcy records. And Husband’s counsel argued statutory grounds at the hearings.

See Tr. p. 204 (“They can proceed under either statutory grounds, either the one [] year

and twenty [] percent, or the substantial change in circumstances.”). Husband’s counsel

further noted that the second modification basis did not apply: “Certainly this wasn’t

brought after a year. I think that the court can take judicial notice of the calendar time.


                                            10
So they would not qualify under that.” Id. at 328. Husband was aware of the statutory

provisions governing the court’s decision and had ample notice and an opportunity to

respond to Wife’s request for modification.

      Husband also challenges the trial court’s reasoning for increasing his child-support

obligation. First, he argues that the trial court should not have considered his second job

when determining his obligation. In Scoleri v. Scoleri, we held that

      [A] trial court must carefully scrutinize a parent’s second job in determining
      weekly gross income, and that a parent should not have to maintain a second
      job to satisfy a support obligation. The employment decisions a parent
      makes while married may not be as feasible when a parent is divorced and
      has visitation of his or her children. A situation can easily arise where the
      parent works two jobs or overtime hours to meet support obligations, but
      then has no time to have visitation with his or her children due to the hectic
      work schedule. Depending on the unique factual circumstances of a case, a
      parent’s full-time employment or regular work hours may be appropriate for
      computation of child support so a parent can have visitation with his or her
      children.

766 N.E.2d 1211, 1220 (Ind. Ct. App. 2002) (quotations omitted). Husband, however,

makes no argument that his ability to exercise parenting time has been or will be hindered

by the trial court’s consideration of both of his jobs. Nor does he make any other

argument that this was improper based upon the unique facts of this case. Rather, he

states broadly that considering both jobs is not “fair or permissible.” Appellant’s Br. p.

18. We do not find this persuasive.

      Husband’s remaining contentions also fail.        He argues that “an increase in

extracurricular activities cannot serve as the basis of a child[-]support modification.” Id.

However, the trial court stated that “the children’s needs, including extracurricular

involvement, had increased,” indicating that this involvement was but one factor in the


                                              11
larger consideration of their needs. Appellant’s App. p. 41. And regarding Husband’s

bankruptcy, Husband correctly states that his “bankruptcy neither increased nor

decreased his income.” Appellant’s Br. p. 18. It did, however, impact the number and

extent of his debts, which has a direct impact on his financial circumstances. We

conclude that the trial court did not err in modifying Husband’s child-support obligation.

           III.   Extracurricular and Extraordinary Educational Expenses

      Husband challenges the trial court’s order that he pay a portion of his son’s

modeling expenses. Husband’s attempt to characterize this extracurricular activity as a

new one is curious given the trial court’s finding that both children had historically

participated in modeling, making modeling the type of extracurricular activities

contemplated by the parties’ agreement. Appellant’s App. p. 39. The court ordered that

the parties were to split the cost of the son’s modeling per the terms of the settlement

agreement, but in moving forward, each parent would pay pro rata shares of any

extracurricular expense in accordance with the Child Support Guidelines. Id. at 40; Ind.

Child Support Guideline 8 (“When both parents agree that the child[ren] may participate

in optional activities, the parents should pay their pro rata share of these expenses.”).

Therefore, although the trial court modified the agreement, it did so as expressly

contemplated by Child Support Guideline 8. We find no abuse of discretion here.

      Husband also challenges the trial court’s order that he pay for a portion of his

son’s purchase of a laptop computer. Husband contends that the evidence showed this

expense was not “a reasonable or necessary expense for the child to attend school or to

meet the particular educational needs of the child.” Appellant’s Br. p. 20.


                                           12
      In addition to basic child-support obligations, a trial court may order additional

support for extraordinary educational expenses. Bass v. Bass, 779 N.E.2d 582, 595 (Ind.

Ct. App. 2002), trans. denied; Child Supp. G. 8.           Indiana Code section 31-16-6-2

establishes the trial court’s authority to order parents to pay educational expenses as part

of a child-support order. If the child is pursuing postsecondary education, such an order

must take into account the child’s aptitude and ability to engage in such educational

activities; his ability to contribute to his own educational expenses through work, loans,

or other financial aid available to the child and his parents; and the ability of the parents

to meet these expenses. Ind. Code § 31-16-6-2(a)(1).

      Interpreting Section 31-16-6-2, the Child Support Guidelines discuss what

extraordinary educational expenses may be included in a child-support order.

“Extraordinary educational expenses . . . should be limited to reasonable and necessary

expenses for attending . . . institutions of higher learning . . . to meet the particular

educational needs of the child.” Child Supp. G. 8. “A determination of what constitutes

educational expenses will be necessary and will generally include tuition, books, lab

fees, supplies, student activity fees and the like. . . .” Child Supp. G. 8(b).

      Here, the trial court found that the parties’ son, a freshman studying

telecommunications at Indiana University, was in need of an extraordinary educational

expense: a MacBook Pro laptop computer.

      There is sufficient evidence to establish the aptitude and ability of the parties’ son,

as well as his ability to contribute to the laptop expense. The child enrolled in courses at

Indiana University, where he received more than $15,000 in scholarships. He financed


                                             13
half of his remaining educational expenses through grants and loans. The trial court

attached a post-secondary educational support worksheet to its order, detailing these

expenses and apportioning costs between Wife and Husband after noting their son’s

share. Exhibits, Vol. 1 p. 222. The trial court also had before it numerous documents

detailing the parents’ income. When considering the cost of the laptop, the trial court

considered all of this information and attributed $1000 of this expense to the son. The

court then apportioned the remaining cost between the parents—$1467.30 to Husband

and $722.70 to Wife.

        The record before us reveals ample evidence from which the trial court could have

properly determined the child’s aptitude and ability; ability to contribute to educational

expenses through work, obtaining loans, and obtaining other sources of financial aid

reasonably available to the child and each parent; and the ability of each parent to meet

these expenses. We therefore find that the court did not abuse its discretion in ordering

Husband to pay a portion of this cost.

        Husband also challenges the necessity of the laptop, arguing that there are

computer labs and other computing options available at the son’s university. Appellant’s

Br. p. 21. This is an invitation to reweigh the evidence, which we may not do.

                                   IV.   Attorney’s Fees

        Finally, Husband contends that the trial court erred by awarding Wife attorney’s

fees.   In post-dissolution proceedings, the trial court may order a party to pay a

reasonable amount for attorney’s fees. Bessolo v. Rosario, 966 N.E.2d 725, 733 (Ind. Ct.

App. 2012), trans. denied; Ind. Code § 31-15-10-1. The trial court has broad discretion in


                                           14
awarding attorney’s fees. Bessolo, 966 N.E.2d at 733. Reversal is proper only where the

trial court’s award is clearly against the logic and effect of the facts and circumstances

before the court. Id. In assessing attorney’s fees, the trial court may consider such

factors as the resources of the parties, the relative earning ability of the parties, and other

factors bearing on the reasonableness of the award. Id. In addition, any misconduct on

the part of a party that directly results in the other party incurring additional fees may be

taken into consideration. Id. Further, “the trial court need not give its reasons for its

decision to award attorney’s fees.” Id.

       The basis for the award of attorney’s fees here stems from Husband’s behavior

throughout these proceedings. In its findings of fact, the trial court identified at least five

instances between 2009 and 2011 in which Wife had to seek court intervention or

respond to later-dismissed motions filed by Husband, and incurred additional legal fees

as a result. Appellant’s App. p. 36-39. Husband argues the trial court was not entitled to

consider this legal history; rather, he contends, the court could only consider the

immediately underlying motion and any expense associated with it. Notably, Husband

provides no authority for this contention and our research reveals the contrary—that this

is a common and proper consideration. See D.B. v. M.B.V., 913 N.E.2d 1271, 1276 (Ind.

Ct. App. 2009), reh’g denied; Thompson v. Thompson, 811 N.E.2d 888, 928 (Ind. Ct.

App. 2004), reh’g denied, trans. denied; Hendricks v. Hendricks, 784 N.E.2d 1024, 1028

(Ind. Ct. App. 2003); Bass, 779 N.E.2d at 595.

       We also reject Husband’s argument that the trial court did not consider the parties’

economic circumstances. At hearings on Wife’s motion to modify and clarify, Husband


                                              15
and Wife submitted hundreds of pages of documents pertaining to their respective

economic circumstances. Among these documents were child-support worksheets, post-

secondary education expense worksheets, tax returns, pay stubs, and salary summaries.

We are confident that the trial court considered these materials when determining

whether attorney’s fees were appropriate because it referenced the parties’ financial

circumstances in its order. Appellant’s App. p. 42 (noting that Husband’s income was

greater than Wife’s and that Husband had discharged a number of his debts in 2010 by

filing bankruptcy). We conclude the trial court did not err by awarding attorney’s fees to

Wife.

        Affirmed.

MATHIAS, J., and BARNES, J., concur.




                                           16